NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted September 21, 2009
                                 Decided December 23, 2009*

                                            Before

                               FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge

No. 09‐1176

MARCELLA RICHMAN, as special                         Appeal from the United States District 
administrator of the estate of Jack B.               Court for the Northern District of Illinois,
Richman, deceased,                                   Eastern Division.
      Plaintiff‐Appellant,
                                                     No. 98 C 7350
       v.
                                                     Joan B. Gottschall,
MICHAEL SHEAHAN, et al.,                             Judge.
    Defendants‐Appellees.

                                          O R D E R

        In 1997 Marcella Richman’s son, Jack, a severely obese man, suffocated and died
after deputy sheriffs used force in attempting to remove him from an Illinois state
courthouse where he was resisting the officers and defying a judge’s order to leave.  After
two earlier appeals to this court, Richman v. Sheahan, 512 F.3d 876 (7th Cir. 2008); Richman v.



       *
        This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 09‐1176                                                                               Page 2

Sheahan, 270 F.3d 430 (7th Cir. 2001), the case finally went to trial on the claims that the
officers violated Jack’s rights under the Fourth and Eighth Amendments.  A jury returned a
verdict in favor of the defendants on all counts, and, after denying Richman’s motion for a
new trial under FED. R. CIV. P. 59(a), the district court entered judgment in their favor.  On
appeal Richman raises two arguments: The district court improperly admitted evidence of
Jack’s prior arrest, and the jury ignored what Richman describes as compelling evidence of
liability on the Fourth Amendment claim.    

         We begin with the district court’s decision to admit the evidence that Jack had been
arrested once before.  Richman testified that Jack had “never been treated as a criminal,”
and the defendants responded with evidence of a prior arrest during which he knew not to
resist.  The defendants’ argue on appeal that Richman waived any challenge to the district
court’s admission of the arrest by failing to raise it in her Rule 59 motion, but this argument
is frivolous.  Richman preserved the evidentiary point by making a contemporaneous
objection.  See FED. R. EVID. 103(a)(1); Wipf v. Kowalski, 519 F.3d 380, 385 (7th Cir. 2008). 
Nonetheless, the district court’s decision to admit evidence of Jack’s prior arrest was not an
abuse of discretion.  See United States v. Chavis, 429 F.3d 662, 669 (7th Cir. 2005).  Richman’s
testimony implied that Jack had never been arrested and thus did not know how to behave
when restrained.  The defendants’ evidence that Jack had been arrested before, had gone
quietly, and was not maltreated was probative to rebut Richman’s contentions.  See United
States v. Perkins, 548 F.3d 510, 514 (7th Cir. 2008).  

       Richman’s next argument on appeal–that the verdict in favor of defendants was
unreasonable as a matter of law–fares no better.  After the second appeal, we remanded this
case for a trial precisely because the evidence could support a verdict for either side. 
Because the evidence in this case “was sufficient to pave a rational path to the jury’s
finding,” Davis v. Wisconsin Dep’t of Corrections, 445 F.3d 971, 976 (7th Cir. 2006), Richman is
not entitled to judgment as a matter of law.

                                                                                    AFFIRMED.